 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   William Lanny Upton,                              No. CV-17-01502-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Corizon Health Care Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff William Lanny Upton’s (“Plaintiff”) Motion
16   to Amend Complaint (hereinafter, “Motion”) (Doc. 36), to which Defendant Corizon
17   Health Care Incorporated (“Defendant”) filed a Response (Doc. 40), and Plaintiff filed a
18   Reply (Doc. 54).
19          On August 21, 2017 the Court issued a Scheduling Order which set
20   October 17, 2017 as the deadline for amendment of pleadings. (Doc. 10 at 1). “[O]nce the
21   district court has filed a pretrial scheduling order pursuant to Rule 16 which establishes a
22   timetable for amending pleadings, a motion seeking to amend pleadings is governed first
23   by Rule 16(b), and only secondarily by Rule 15(a).” Jackson v. Laureate, Inc., 186 F.R.D.
24   605, 607 (E.D. Cal. 1999) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
25   607–08 (9th Cir. 1992)). Therefore, a party seeking leave to amend their complaint after
26   the deadline contained in a scheduling order has passed should first move the court to
27   modify that scheduling order. See Johnson, 975 F.2d at 608–09 (explaining that the Ninth
28   Circuit Court of Appeals does not view a motion to amend the complaint as a motion to
 1   modify the scheduling order). Under Rule 16, a scheduling order “may be modified only
 2   for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
 3          Even though the Scheduling Order’s October 17, 2017 deadline for amendments
 4   had passed, Plaintiff’s Motion did not request that the Court modify the Scheduling Order,
 5   nor discuss whether Plaintiff has demonstrated “good cause” justifying the amendment
 6   pursuant to Rule 16(b). (See Doc. 36). Rather, Plaintiff solely moved to amend his
 7   Complaint pursuant to Rule 15(a)(2). (See id.). In its Response, Defendant also failed to
 8   raise the correct legal standard and, instead, argued that Plaintiff’s Motion should be denied
 9   as untimely and for its failure to comply with Rule 15(a)(2) and LRCiv 15.1(a). (See Doc.
10   40). Only in his Reply does Plaintiff argue that he has “good cause” for the proposed
11   amendment. (See Doc. 54). However, in arguing that Plaintiff has “good cause” for the
12   proposed amendment to his Complaint, Plaintiff makes new arguments which it did not
13   raise in its Motion and which Defendant has not had the opportunity to respond to.1 For
14   this reason, the Court will order Defendant to file a surreply responding to the new
15   arguments which Plaintiff makes in its Reply.
16          If the Court grants Plaintiff leave to amend, the Court is, at present, disinclined to
17   modify the deadlines respective to trial. Plaintiff’s proposed amendment alleges that
18   Defendant “continued a pattern and practice of deliberate indifference through the time that
19   this matter was pending before this Court.” (Doc. 36 at 2). In an attempt to demonstrate the
20   ongoing nature of the violation, Plaintiff’s amendment covers the 267-day period from
21   May 18, 2017,2 the date of Plaintiff’s alleged last treatment with Dr. Rakkar, through
22   Plaintiff’s alleged restarting of chemotherapy with Dr. Chang on February 9, 2018.
23   (Docs. 36 at 2; 36-1 at 5). Although Defendant requests that the Court extend the deadlines
24   respective to trial so that Defendant “may adequately prepare for its defense of this brand
25   new claim[,]” (Doc. 40 at 10), it is unclear to the Court what further discovery or
26   preparation Defendant could possibly need. As the contractor responsible for providing
27          1
               Arguments made for the first time in a reply are generally waived.
     U.S. v. Romm, 455 F.3d 990, 997 (9th Cir. 2006).
28
            2
                Notably, Plaintiff filed his Complaint on May 17, 2017. (See Doc. 1).

                                                  -2-
 1   healthcare to inmates (including Plaintiff), Defendant clearly already has access to
 2   Plaintiff’s medical records covering the 267-day time frame Plaintiff seeks to add to his
 3   Complaint. Indeed, Plaintiff’s counsel received the medical records covering this time
 4   frame from counsel for Defendant, (Doc. 54-1 ¶¶ 4–5), and Defendant even previously
 5   submitted clinical records covering this time frame along with its Motion for Summary
 6   Judgment, (see Doc. 40 at 3 (“Out of an abundance of caution, because Plaintiff’s requested
 7   relief was slightly ambiguous in terms of the declaratory relief sought, Corizon
 8   incorporated Plaintiff’s clinical records from April 18, 2017 through April 5, 2018 to
 9   demonstrate Plaintiff’s extensive, ongoing course of care.”)). It further appears to the Court
10   that this situation is not unlike that of a personal injury case where a plaintiff’s medical
11   needs, treatments, and suffering may continue well past the cut-off for discovery.
12   Therefore, it is difficult for the Court to appreciate what possible prejudice Defendant
13   might incur if the Court were to grant Plaintiff’s Motion but not modify the deadlines
14   respective to trial.
15          Accordingly,
16          IT IS ORDERED that Defendant file a surreply by Monday, February 11, 2019
17   at 8:00 a.m. responding to the new arguments raised in Plaintiff’s Reply (Doc. 54) and
18   discussing specifically what further discovery or preparation Defendant will need if the
19   Court were to grant Plaintiff’s Motion to Amend Complaint (Doc. 36).3
20          IT IS FURTHER ORDERED that all deadlines respective to trial remain in force
21   at this time.
22          Dated this 5th day of February, 2019.
23
24
25
26
27
28
            3
                The Court is not now granting Plaintiff’s Motion to Amend Complaint (Doc. 36).

                                                 -3-
